Citation Nr: 1705809	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-38 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to October 1948 and from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denying service connection for bilateral hearing loss and tinnitus.  In the Veteran's substantive appeal dated in October 2015, the Veteran indicated that he was only appealing the issue of service connection for bilateral hearing loss.  Thus, no further action was taken by the RO on the tinnitus issue and it was not certified to the Board for review.  The Board finds that this issue is not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is etiologically due to the Veteran's active duty service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the Board's favorable disposition of the Veteran's claims of entitlement to service connection for bilateral hearing loss, the Board finds that a discussion of VA's compliance with the VCAA is not necessary.  

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See id.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus, or causal relationship, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Finally, organic diseases of the nervous system such as sensorineural hearing loss are considered chronic diseases within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease, or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

IV. Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss began in-service in 1951 when he was exposed to noise based on the duties he performed as an explosive operator and that the symptoms have continued since service.  In a March 2012 letter, the Veteran stated that he worked on a flight line while in-service where he was exposed to excessive noise from the airplanes without ear protection, as it was not available.  Further, the Veteran recalled that he did not realize that the constant noise level was affecting his long term hearing and that he did not go to the doctors because he was unaware of hearing loss and was encouraged to "be tough, not to complain, and keep working for the cause."  The Veteran stated that after leaving the service, he obtained a college degree and began teaching until retiring.  He stated that during his career in education, he was not exposed to loud and continuous noises that were a constant on the flight line.  During the 1960s and 1970s, he had his hearing tested on a couple of occasions in Dallas, Texas as he knew, as a teacher, he had a difficult time hearing his students, especially the higher pitch of his female students.  The hearing loss made life difficult, but he did the best he could.  In a February 2013 letter, the Veteran stated that his bilateral hearing loss that started in-service made life after the service difficult, yet he did the best he could.  In April 2014, the Veteran stated that his hearing loss began in-service while he was working around B-52 airplanes and that the symptoms have continued since.  In an October 2015 letter, the Veteran stated that he was exposed to loud and continuous noises while working on and around B-52 airplanes.

The Veteran underwent service medical examinations in October 1948, July 1951, and July 1955, in which the examiners relied on whispered/spoken voice tests, all of which measured the Veteran's hearing at 15/15 bilaterally.  The Veteran's audiometric puretone thresholds were not recorded on any of his enlistment or separation examinations, and are not elsewhere recorded in the Veteran's service treatment records (STRs).

Additionally, the Veteran was afforded a VA audiological examination in August 2013 which yielded a negative service connection opinion.  The examiner conducted an audiological examination and found sensorineural hearing loss 500-4000 hertz bilaterally that meets the criteria of 38 C.F.R. § 3.385.  During the August 2013 examination, the examiner recorded that the Veteran reported difficulty with interpersonal communication and that the Veteran was no longer able to hear the television.  The examiner stated that based on the review of record and that the Veteran passed whispered voice hearing screenings in 1948, 1951, and 1955, that there is no significant indication that the Veteran experienced significant changes to his high frequency hearing.  The VA examiner did not address either the lack of documentation of the Veteran's audiometric puretone thresholds in his STRs, or the Veteran's lay statements regarding lack of post-service noise exposure.

However, the underlying rationale supporting the VA examiner's negative etiology opinion is inadequate because it relied on the whispered voice test performed at the Veteran's October 1948, July 1951, and July 1955 service examinations to support the conclusion that the Veteran had normal hearing during active duty service with no auditory threshold shifts, and did not address the Veteran's lack of post-service noise exposure, as summarized in the above discussion of the Veteran's relevant lay statements.  VA's M21-1 Adjudication Procedure Manual states whispered/spoken voice tests cannot be considered reliable evidence that hearing loss did or did not occur during active duty service.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  M 21-1, III.iv.4.B.4.g.  Therefore, the results of the whispered voice test are not a sufficient basis for a negative opinion, and the February 2013 VA examination cannot be afforded any probative value against a finding of medical nexus.

The Board finds that the first element of service connection requiring a current diagnosis has been met based on the Veteran's August 2013 VA audiological examination and that the Veteran's audiometric scores meet the definition of impaired hearing for compensation purposes, as defined in 38 C.F.R. § 3.385.

As for the second element of service connection, the Board must first address the competency and credibility of the Veteran's lay statements.  In this regard, the Board finds that the Veteran is competent to report the symptoms and onset of hearing loss as well as sources of in-service noise exposure and statements regarding continuity of symptomatology and lack of post-service noise exposure because they involve events and observations that are directly within his ability to experience and describe, and unlike a medical diagnosis, do not require any medical expertise.  Additionally, because they are consistent with the nature of the Veteran's service as reflected by the Veteran's personnel records, and the absence of reliable in-service audiometric findings, the Board finds the Veteran's lay statements regarding his symptoms, onset, continuity of symptomatology, and lack of post-service noise exposure to be credible as there is no evidence to the contrary.

Finally, the Board finds that the Veteran has submitted competent and credible evidence to support continuous symptoms of bilateral hearing loss since service, and therefore medical nexus can be presumed.  The Veteran first complained of bilateral hearing loss in a March 2012 and stated that hearing loss was onset by his in-service noise exposure and that the symptoms have continued until today.  He reported having his hearing tested in the 1960s and 1970s.  The Veteran's statements are competent, credible, and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303 (b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


